


Exhibit 10.1

 

MATCH.COM, INC. EQUITY PROGRAM

 


SECTION 1.  DEFINITIONS


 


(A)                                  “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 

(b)                                 “Fair Market Value” means (i) if shares of
MatchCo Common Stock are not traded on a national securities exchange, a
reasonable, good faith judgment of the Administrator (or by such person or party
designated by the Administrator using any reasonable method or procedure,
including arbitration), determined in accordance with Section 409A of the Code,
of the fair market value of a share of MatchCo Common Stock, taking into account
all relevant factors and (ii) if shares of MatchCo Common Stock are traded on a
national securities exchange, the closing price of a share of MatchCo Common
Stock on such exchange on the date of measurement, or if shares of MatchCo
Common Stock were not traded on such exchange on such measurement date, then on
the next preceding date on which shares of MatchCo Common Stock were traded, all
as reported by such source as the Administrator may select.

 


(C)                                  “GRANT DATE” MEANS (I) THE DATE ON WHICH
THE ADMINISTRATOR BY RESOLUTION SELECTS AN INDIVIDUAL TO RECEIVE A GRANT OF AN
AWARD UNDER THE PROGRAM AND DETERMINES THE NUMBER OF SHARES OF MATCHCO COMMON
STOCK TO BE SUBJECT TO SUCH AWARD, OR (II) SUCH LATER DATE AS THE ADMINISTRATOR
SHALL PROVIDE IN SUCH RESOLUTION.


 


(D)                                 “MATCHCO” MEANS MATCH.COM, INC.


 


(E)                                  “MATCHCO COMMON STOCK” MEANS COMMON STOCK,
$0.01 PAR VALUE OF MATCHCO.


 


(F)                                    “PROGRAM” MEANS THIS MATCH.COM, INC.
EQUITY PROGRAM.


 


SECTION 2.  ADMINISTRATION


 

The Program shall be administered by the Board of Directors of MatchCo or a duly
designated committee of the Board of Directors of MatchCo (the “Administrator”).
Any determination made by the Administrator or by an appropriately delegated
officer pursuant to delegated authority under the provisions of the Program with
respect to any award made under the Program shall be made in the sole discretion
of the Administrator or such delegate at the time of the grant of the award or,
unless in contravention of any express term of the Program, at any time
thereafter. All decisions made by the Administrator or any appropriately
delegated officer pursuant to the provisions of the Program shall be final and
binding on all persons, including MatchCo and any award recipient under the
Program. Notwithstanding anything to the contrary contained in this Program,
determinations under the Program regarding executive officers of
IAC/InterActiveCorp shall also require approval of the Compensation and Human
Resources Committee of the Board of Directors of IAC/InterActiveCorp.

 


SECTION 3.  COMMON STOCK SUBJECT TO PROGRAM


 


(A)                                  PROGRAM MAXIMUMS.  THE MAXIMUM NUMBER OF
SHARES OF MATCHCO COMMON STOCK THAT MAY BE DELIVERED PURSUANT TO THE PROGRAM
(INCLUDING THE OPTIONS WITH RESPECT TO 300 SHARES OF MATCHCO COMMON STOCK
GRANTED TO GREGORY R. BLATT ON FEBRUARY 18, 2009) SHALL BE

 

--------------------------------------------------------------------------------


 


1,000. SHARES SUBJECT TO AN AWARD UNDER THE PROGRAM MAY BE AUTHORIZED AND
UNISSUED SHARES OR MAY BE TREASURY SHARES.


 


(B)                                 INDIVIDUAL LIMITS.  NO INDIVIDUAL MAY BE
GRANTED AWARDS UNDER THE PROGRAM COVERING IN EXCESS OF 1,000 SHARES OF MATCHCO
COMMON STOCK DURING THE TERM OF THE PROGRAM.  THE OPTION WITH RESPECT TO 300
SHARES OF MATCHCO COMMON STOCK GRANTED TO GREGORY R. BLATT ON FEBRUARY 18, 2009
SHALL COUNT AGAINST THE LIMIT SET FORTH IN THIS CLAUSE (B).


 


(C)                                  RULES FOR CALCULATING SHARES DELIVERED. TO
THE EXTENT THAT ANY AWARD UNDER THE PROGRAM IS FORFEITED, OR ANY OPTION AND THE
RELATED TANDEM SAR (IF ANY) OR FREE-STANDING SAR TERMINATES, EXPIRES OR LAPSES
WITHOUT BEING EXERCISED, OR ANY AWARD IS SETTLED FOR CASH, THE SHARES OF MATCHCO
COMMON STOCK SUBJECT TO SUCH AWARDS NOT DELIVERED AS A RESULT THEREOF SHALL
AGAIN BE AVAILABLE FOR AWARDS UNDER THE PROGRAM. IF THE EXERCISE PRICE OF ANY
OPTION AND/OR THE TAX WITHHOLDING OBLIGATIONS RELATING TO ANY AWARD UNDER THE
PROGRAM ARE SATISFIED BY DELIVERING SHARES OF MATCHCO COMMON STOCK TO MATCHCO
(BY EITHER ACTUAL DELIVERY OR BY ATTESTATION), ONLY THE NUMBER OF SHARES OF
MATCHCO COMMON STOCK ISSUED NET OF THE SHARES OF MATCHCO COMMON STOCK DELIVERED
OR ATTESTED TO SHALL BE DEEMED DELIVERED FOR PURPOSES OF THE LIMITS SET FORTH IN
THE PROGRAM. TO THE EXTENT ANY SHARES OF MATCHCO COMMON STOCK SUBJECT TO AN
AWARD UNDER THE PROGRAM ARE WITHHELD TO SATISFY THE EXERCISE PRICE (IN THE CASE
OF AN OPTION) AND/OR THE TAX WITHHOLDING OBLIGATIONS RELATING TO SUCH AWARD,
SUCH SHARES OF MATCHCO COMMON STOCK SHALL NOT BE DEEMED TO HAVE BEEN DELIVERED
FOR PURPOSES OF THE LIMITS SET FORTH IN SECTION 3(A) AND SECTION 3(B).


 


(D)                                 ADJUSTMENT. IN THE EVENT OF A STOCK
DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, SEPARATION, SPINOFF, REORGANIZATION,
EXTRAORDINARY DIVIDEND OF CASH OR OTHER PROPERTY, SHARE COMBINATION, OR
RECAPITALIZATION OR SIMILAR EVENT AFFECTING THE CAPITAL STRUCTURE OF MATCHCO,
THE ADMINISTRATOR SHALL MAKE SUCH SUBSTITUTIONS OR ADJUSTMENTS AS IT DEEMS
APPROPRIATE AND EQUITABLE TO THE NUMBER AND KIND OF SHARES OF MATCHCO COMMON
STOCK SUBJECT TO ANY AWARDS UNDER THE PROGRAM AND/OR THE EXERCISE PRICE PER
SHARE. IN THE EVENT OF A MERGER, CONSOLIDATION, ACQUISITION OF PROPERTY OR
SHARES, STOCK RIGHTS OFFERING, LIQUIDATION, DISAFFILIATION, OR SIMILAR EVENT
AFFECTING MATCHCO OR ANY OF ITS SUBSIDIARIES (EACH, A “CORPORATE TRANSACTION”),
THE ADMINISTRATOR SHALL, IN ITS DISCRETION, MAKE SUCH SUBSTITUTIONS OR
ADJUSTMENTS AS IT DEEMS APPROPRIATE AND EQUITABLE TO THE NUMBER AND KIND OF
SHARES OF MATCHCO COMMON STOCK SUBJECT TO ANY AWARDS UNDER THE PROGRAM AND/OR
THE EXERCISE PRICE PER SHARE.


 


SECTION 4.  ELIGIBILITY


 

The chief executive officer of MatchCo and other key employees of MatchCo will
be eligible to be granted awards under the Program.

 


SECTION 5.  AWARD TYPES UNDER THE PROGRAM


 


(A)                                  GENERAL.  NON-QUALIFIED STOCK OPTIONS
(“OPTIONS”) AND STOCK APPRECIATION RIGHTS (“SARS”) RELATING TO SHARES OF MATCHCO
COMMON STOCK MAY BE GRANTED UNDER THE PROGRAM.


 


(B)                                 TYPES AND NATURE OF SARS.  SARS MAY BE
“TANDEM SARS,” WHICH ARE GRANTED IN CONJUNCTION WITH AN OPTION, OR
“FREE-STANDING SARS,” WHICH ARE NOT GRANTED IN CONJUNCTION WITH AN OPTION. UPON
THE EXERCISE OF A SAR, THE AWARD RECIPIENT SHALL BE ENTITLED TO RECEIVE AN

 

--------------------------------------------------------------------------------


 


AMOUNT IN CASH, SHARES OF MATCHCO COMMON STOCK, OTHER PROPERTY OR A COMBINATION
OF ANY OF THE FOREGOING, IN VALUE EQUAL TO THE PRODUCT OF (I) THE EXCESS OF THE
FAIR MARKET VALUE OF ONE SHARE OF MATCHCO COMMON STOCK OVER THE EXERCISE PRICE
OF THE APPLICABLE SAR, MULTIPLIED BY (II) THE NUMBER OF SHARES OF MATCHCO COMMON
STOCK IN RESPECT OF WHICH THE SAR HAS BEEN EXERCISED. THE APPLICABLE AWARD
AGREEMENT SHALL SPECIFY WHETHER SUCH PAYMENT IS TO BE MADE IN CASH, MATCHCO
COMMON STOCK, OTHER PROPERTY OR A COMBINATION OF ANY OF THE FOREGOING, OR SHALL
RESERVE TO THE ADMINISTRATOR OR THE AWARD RECIPIENT THE RIGHT TO MAKE THAT
DETERMINATION PRIOR TO OR UPON THE EXERCISE OF THE SAR.


 


(C)                                  TANDEM SARS.  A TANDEM SAR MAY BE GRANTED
ON THE GRANT DATE OF THE RELATED OPTION. A TANDEM SAR SHALL BE EXERCISABLE ONLY
AT SUCH TIME OR TIMES AND TO THE EXTENT THAT THE RELATED OPTION IS EXERCISABLE
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 5, AND SHALL HAVE THE SAME
EXERCISE PRICE AS THE RELATED OPTION. A TANDEM SAR SHALL TERMINATE OR BE
FORFEITED UPON THE EXERCISE OR FORFEITURE OF THE RELATED OPTION, AND THE RELATED
OPTION SHALL TERMINATE OR BE FORFEITED UPON THE EXERCISE OR FORFEITURE OF THE
TANDEM SAR.


 


(D)                                 EXERCISE PRICE.  THE EXERCISE PRICE PER
SHARE OF MATCHCO COMMON STOCK SUBJECT TO AN OPTION OR FREE-STANDING SAR SHALL BE
DETERMINED BY THE ADMINISTRATOR AND SET FORTH IN THE APPLICABLE AWARD AGREEMENT,
AND SHALL NOT BE LESS THAN THE FAIR MARKET VALUE OF A SHARE OF MATCHCO COMMON
STOCK ON THE APPLICABLE GRANT DATE.


 


(E)                                  TERM.  THE TERM OF EACH OPTION AND EACH
FREE-STANDING SAR SHALL BE FIXED BY THE ADMINISTRATOR, BUT SHALL NOT EXCEED TEN
YEARS FROM THE GRANT DATE.


 


SECTION 6.  TERM, AMENDMENT AND TERMINATION


 

(a)                                  Effectiveness.  The Program shall be
effective as of the date (the “Effective Date”) it is adopted by the Board of
Directors of MatchCo, subject to the approval by the holders of at least a
majority of the voting power of shares of capital stock of IAC/InterActiveCorp
present in person or represented by proxy at the meeting of IAC/InterActiveCorp
stockholders at which the Program is presented for approval.

 


(B)                                 TERMINATION.  THE PROGRAM WILL TERMINATE ON
THE TENTH ANNIVERSARY OF THE EFFECTIVE DATE. AWARDS OUTSTANDING UNDER THE
PROGRAM AS OF SUCH DATE SHALL NOT BE AFFECTED OR IMPAIRED BY THE TERMINATION OF
THE PROGRAM.


 


(C)                                  AMENDMENT OF PROGRAM.  THE ADMINISTRATOR
MAY AMEND, ALTER, OR DISCONTINUE THE PROGRAM, BUT NO AMENDMENT, ALTERATION OR
DISCONTINUATION SHALL BE MADE WHICH WOULD MATERIALLY IMPAIR THE RIGHTS OF THE
AWARD HOLDER WITH RESPECT TO A PREVIOUSLY GRANTED AWARD UNDER THE PROGRAM
WITHOUT THE AWARD HOLDER’S CONSENT, EXCEPT SUCH AN AMENDMENT MADE TO COMPLY WITH
APPLICABLE LAW, INCLUDING WITHOUT LIMITATION SECTION 409A OF THE CODE, STOCK
EXCHANGE RULES OR ACCOUNTING RULES.

 

--------------------------------------------------------------------------------
